Title: To Thomas Jefferson from Horatio Gates, 18 October 1780
From: Gates, Horatio
To: Jefferson, Thomas



Sir
Hillsborough 18th. October 1780.

Inclosed I send Your Excellency my dispatch of this [Date?] to the President of Congress under a flying Seal for your Persual. I must entreat you to forward it with all its contents, directly by Express to Philadelphia. If the News from General Fleming is Confirmed I think A Speedy recovery of South Carolina and Georgia must be the Consequence, but we are so often disappointed in Reports that I should pay little attention to it, did not the precipate Retreat of Lord Cornwallis give A Sanction to this. I request your Excellency will send the enclosed to Colonel Hunter.

HG

